Citation Nr: 1634617	
Decision Date: 09/02/16    Archive Date: 09/09/16

DOCKET NO.  14-09 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for deep vein thrombosis (DVT), with thrombophlebitis, left leg.

3.  Entitlement to service connection for DVT, with thrombophlebitis, right leg.

4.  Entitlement to service connection for thrombosed hemorrhoids.

5.  Entitlement to service connection for hiatal hernia.

6.  Entitlement to service connection for blood clots.

7.  Entitlement to service connection for night sweats.

8.  Entitlement to service connection for bilateral hearing loss.

9.  Entitlement to service connection for a right foot disability (claimed as sore feet bottoms).

10.  Entitlement to service connection for a left foot disability (claimed as sore feet bottoms).

11.  Entitlement to service connection for residuals, heat exhaustion.

12.  Entitlement to service connection for xerostomia (dry mouth syndrome).

13.  Entitlement to service connection for alveolar osteitis (dry socket).

14.  Entitlement to service connection for hypertension.

15.  Entitlement to service connection for a sinus disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel



INTRODUCTION

The Veteran served on active duty from June 1989 to October 1989; and from February 2005 to June 2005.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in August 2011; a statement of the case was issued in January 2014; and a substantive appeal was received in March 2014.   

The Veteran presented testimony at a Board hearing in August 2014.  A transcript of the hearing is associated with the Veteran's claims folder. 

The issue of entitlement to service connection for tinnitus has been raised by the record in his August 2014 testimony (Virtual VA, Hearing Transcript, pgs. 15-16), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issues of entitlement to service connection for PTSD, DVT of the right and left legs, a hiatal hernia, blood clots, night sweats, bilateral hearing loss, hypertension, a sinus disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

On August 21, 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of the issues of entitlement to service connection for hemorrhoids, right and left foot disabilities, heat exhaustion, xerostomia, alveolar osteitis is requested.


CONCLUSION OF LAW

The criteria for withdrawal of the issues of entitlement to service connection for hemorrhoids, right and left foot disabilities, heat exhaustion, xerostomia, alveolar osteitis, by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Hemorrhoids, right foot, left foot, heat exhaustion, xerostomia, alveolar osteitis
The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran testified before the Board in August 2014.  During his hearing, he stated that he wished to withdraw his service connection claims for hemorrhoids, right and left foot disabilities, heat exhaustion, xerostomia, alveolar osteitis (Virtual VA, Hearing Transcript, p. 2).  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review these issues and they are dismissed.


ORDER

The issues of entitlement to service connection for hemorrhoids, right and left foot disabilities, heat exhaustion, xerostomia, alveolar osteitis are dismissed.



REMAND

The remaining issues on appeal cannot properly be adjudicated because it is unclear whether all the service treatment records have been obtained.  The Board notes that the Veteran's active duty service only encompasses from June 1989 to October 1989; and from February 2005 to June 2005.  However, the Veteran had numerous periods of active duty training (see Military Personnel Records, VBMS, 3/12/10).  Based on the Veteran's testimony as well as medical evidence in the claims file, it appears that the bases for the Veteran's claims are incidents that occurred during service with the National Guard.  

For example, the Veteran contends that his DVT and blood clots are the result of a drive from Malvern, Arkansas to Aberdeen Proving Grounds (just north of Baltimore).  He stated that this occurred on June 24, 2005 (Transcript, pgs. 4-5).  The Board notes that this is the Veteran's last day of active duty service.  Treatment for such an injury would have occurred following the Veteran's active duty service (while he was still a member of the Army National Guard).  

The Veteran submitted a July 2011 correspondence from Dr. B.W. in which he attributed the Veteran's DVT Veins, hiatal hernias, night sweats, sinus problems, and high blood pressure to the Veteran's "20 plus years of service."  Given that the Veteran's active duty service lasted less than one year, it is clear that that the nexus opinion is based on the Veteran service in the Army National Guard.  

Additionally, the Veteran attributes his PTSD to an incident that occurred in 2012.  He stated that he had to fire someone (Mr. [redacted]) for sexual harassment.  This apparently caused bad blood and resulted in threats from Mr. [redacted], who is an avid deer hunter.  This has resulted in increased stress for the Veteran, who has feared for his life and since sought treatment (Transcript, pgs. 27-28).  The Veteran's psychologist has submitted a June 2014 correspondence in which he attributed the Veteran's PTSD to this incident, work-related events over the last two years, and high levels of occupational stress in his full time active duty job with the Arkansas Army National Guard (VBMS, 6/11/14).    

The Board notes that the Military Personnel Records were incorporated into the claims file in March 2010.  Consequently, it is unclear as to the amount of active duty training the Veteran has had since March 2010, particularly whether the stressful incident from 2012 was during a period of active duty training.

Finally, the RO obtained an opinion regarding the Veteran's hearing loss.  The examiner initially was unable to render an opinion without resort to speculation because the Veteran's dates of service were unclear (VBMS, 10/25/10).  She stated that the Veteran's hearing loss occurred after 2008.  When informed that the Veteran's service dates were from June 1989 to October 1989 and from February 2005 to June 2005, the examiner rendered an opinion that weighed against the claim (VBMS, 12/14/10).  However, the opinion does not take into account the Veteran's service in the Army National Guard.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should determine which dates the Veteran has been on active duty training during his Army National Guard service.  

2.  The RO should obtain treatment reports and line of duty reports for the Veteran's National Guard service.

3.  After completion of the above, the AMC should review the expanded record and determine if VA examinations or opinions are warranted.  

4.  The RO should determine if the benefits sought can be granted.  If the claims remain denied, then the AMC should furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
P. Sorisio
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


